(Atlanta,Quo Warranto. Practice. Supreme Court.This was a proceeding before Judge Clark, by Morgan averring that Tison held the office of Clerk of the Superior Court of Tee county, without lawful warrant, that he, Morgan, was the Clerk, and prayed to oust Tison. After an investigation, on the 16th of April, the Judge ordered Tison and liis deputy, Baldy, to deliver the office and its books and papers to Morgan, as the rightful Clerk, giving them a suspension of ten days to except to his decision. Tison and his deputy sued out a writ of error, upon various grounds. On the 23d of April the bill of exceptions was filed, and the Judge then revoked said order of the 16th of April. The filing of the bill of exceptions in office, its service and the transmission of it, and the record here, were made by Baldy, as Deputy Clerk. No bond for costs appears.When the cause was called here, upon motion of defendant’s counsel, it was dismissed, because these official acts were not performed by the Clerk, there having been no supersedeas of the judgment ousting Tison.